Exhibit 99.1 NEWS RELEASE 27680 Franklin Road  Southfield, Michigan 48034 FOR IMMEDIATE RELEASE Diversified Restaurant Holdings Prices Follow-On Equity Offering SOUTHFIELD, MI, April 18, 2013 Diversified Restaurant Holdings, Inc. (NASDAQ: BAGR) ("DRH" or the "Company"), the creator, developer, and operator of the unique, full-service, ultra-casual restaurant and bar Bagger Dave's Legendary Burger Tavern ® ("Bagger Dave's") and one of the largest franchisees for Buffalo Wild Wings ® ("BWW"), announced the pricing of a follow-on offering of 6,000,000 shares of its common stock at a price to the public of $5.00 per share. DRH has granted the underwriters a 45-day option to purchase, at the offering price, up to an additional 900,000 shares of common stock to cover overallotments, if any. The offering is expected to close on or about April 23, 2013, subject to customary closing conditions. Dougherty & Company LLC is sole bookrunner and lead underwriter for the offering. Feltl and Company, Inc. is acting as co-manager for the offering. A registration statement relating to these securities has been filed with the Securities and Exchange Commission (SEC). The SEC declared the registration statement effective on April 17, 2013.
